                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TOMMY HAUBRICH,

           Petitioner,

v.                                              Civil Action No. 5:18CV139
                                                                   (STAMP)
FREDERICK ENTZEL,

           Respondent.


                       MEMORANDUM OPINION AND ORDER
                    AFFIRMING AND ADOPTING REPORT AND
                   RECOMMENDATION OF MAGISTRATE JUDGE

                           I.   Procedural History

      The pro se1 petitioner, Tommy Haubrich, filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.                ECF No. 1.

The   petitioner    is   currently   incarcerated      at   FCI   Hazelton   in

Bruceton   Mills,   West    Virginia.      In   his   petition,    petitioner

challenges his sentence asserting that his sentence as a career

criminal is no longer valid.              ECF No. 1.        For relief, the

petitioner    requests     this   Court    vacate     his   sentence   and/or

conviction.

      This civil action was referred to United States Magistrate

Judge James E. Seibert under Local Rule of Prisoner Litigation

Procedure 2, and then reassigned to United States Magistrate Judge

James P. Mazzone.        Magistrate Judge James P. Mazzone issued a



      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
report        and    recommendation        (ECF      No.    7)    recommending       that   the

petitioner’s petition (ECF No. 1) be denied and dismissed without

prejudice.           The petitioner did not file objections to the report

and recommendation.            For the following reasons, this Court affirms

and adopts the report and recommendation in its entirety.

                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any    portion        of    the    magistrate    judge’s

recommendation to which objection is timely made.                             As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any       objections      to    the    report         and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                            28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report     and      recommendation,             the   magistrate   judge

correctly noted that in the instant case, although petitioner

asserts that he is entitled to relief under the savings clause, it

is clear that he is not entitled to its application.                               ECF No. 7

at 8.         Here, the petitioner’s claim attacks the validity of his

sentence, imposed by the Western District of Missouri, asserting

that under Mathis v. United States, 136 S. Ct. 2243 (2016), his


                                                 2
Pennsylvania     conviction       for   aggravated     assault      does    not

categorically qualify as a crime of violence and exceeds the scope

of the generic definition of aggravated assault.              ECF No. 7 at 9.

However, as the magistrate judge correctly determined, to the

extent that the petitioner requests that the Court vacate his

conviction, it is clear that the crimes for which he was convicted

remain criminal offenses and, therefore, he cannot satisfy the

second element of the Jones2 test.          ECF No. 7 at 8.       Furthermore,

with respect to his sentence challenge, the magistrate judge

determined that even if the petitioner could satisfy the first and

third prongs of Wheeler3, he has not established that, after his

first § 2255 motion, the “settled substantive law [that established

the legality of his sentence] changed and was deemed to apply

retroactively on collateral review,” as required by the second

prong.    Id. at 7-8.     Upon review, the magistrate judge concluded

that the petitioner’s claim is not properly considered under

§ 2241.   ECF No. 7 at 10.       Thus, the magistrate judge recommended

that the petitioner’s petition (ECF No. 1) be denied and dismissed

without prejudice.      ECF No. 7 at 10.

     Upon   review,     this    Court   finds   no    clear    error   in   the

determinations    of    the    magistrate   judge    and   thus   upholds   his

recommendation.


     2
      In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).
     3
      United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).

                                        3
                           IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 7) is AFFIRMED and ADOPTED in its

entirety.     Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.    Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.   See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.        Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:      May 7, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE


                                   4
